

Exhibit 10.71
AGREEMENT AND RELEASE


This Agreement and Release (“Agreement”) is by and between Gap Inc. (“Gap”) and
Art Peck (“Peck”).


1.
Gap and Peck entered into an Agreement for Post-Termination Benefits (“Severance
Agreement”), dated June 2, 2017, which provides certain specified severance
compensation and benefits (“Severance”) in the event of Peck’s termination.
Company will terminate the employment of Peck on November 15, 2019. Peck’s
Separation from Service, as that term is defined in the Severance Agreement, is
November 15, 2019. Therefore, Peck is eligible for Severance, as long as certain
conditions in the Severance Agreement are met, including Peck’s execution of the
release below.



2.
Gap agrees to provide clarification to Peck regarding certain terms in the
Severance Agreement under sub (1) of the Severance Agreement:



a.
The term, “employment and professional relationship,” does not apply to passive
investments.



b.
The term, “employment and professional relationship with a competitor,” does not
apply to work for a private equity firm that may have apparel holdings but where
Peck’s work does not involve a competitor.



3.
In consideration of the promises that Gap makes, Peck agrees as follows:



a.
Peck hereby acknowledges that during his tenure as CEO, he has taken no action
in violation of the Gap Code of Business Conduct and specifically has not
participated in any business venture that is competitive with Gap. Peck
acknowledges that Gap’s determination of Peck’s eligibility for Severance under
the Severance Agreement is predicated on Peck’s assertion.



b.
Peck hereby acknowledges that under the terms of the Severance Agreement, he is
not eligible for Severance if he accepts employment or a professional
relationship with a competitor, as that term is defined in the Separation
Agreement. Further, Peck acknowledges that any compensation received from a
non-competitor will reduce the amount of Severance Peck receives. Therefore,
Peck agrees that he will timely inform Gap of any such employment or
professional relationship with a competitor, or any compensation received from a
non-competitor. Any failure to inform Gap of such employment or professional
relationship will be deemed a breach of this Agreement and will result in the
immediate cessation of any Severance and the return of any Severance that was
received as a result of Peck’s failure to inform.



c.
Peck hereby releases and forever discharges Gap, its subsidiaries, affiliates,
officers, directors, agents and employees, from any and all claims, liabilities
and obligations, of every kind and nature, whether now known or unknown,
suspected or unsuspected, which Peck ever had, or now has, with the exception of
claims that cannot be legally waived. This release includes all federal and
state statutory claims, federal and state common law claims (including those for
contract and tort), and claims under any federal or state anti-discrimination
statute or ordinance, including but not limited to, Title VII of the Civil
Rights










--------------------------------------------------------------------------------




Act of 1964 (as amended), the Age Discrimination in Employment Act, 42 U.S.C.
sections 1981 and 1983, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the California Constitution, the California
Fair Employment and Housing Act, the California Unfair Competition Act
(California Business and Professions Code section 17200 et seq.), the California
Unruh Act, and the California Labor Code. Executive expressly waives the
protection of Section 1542 of the Civil Code of the State of California, which
states:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by him must have materially affected the settlement with the debtor.”


This is a legally binding release. Peck is advised to consult with an attorney
prior to signing this Agreement. Peck has more than 21 days to consider this
Agreement. Peck must return this signed Agreement to Gap by December 2, 2019.
Within seven days of signing this Agreement, Peck may revoke this Agreement by
notifying Gap in writing that Peck revokes it, in which case this Agreement
shall have no effect.


AGREED:


/s/ Art Peck
 
11/27/2019
Art Peck
 
Date
 
 
 
/s/ Julie Gruber
 
12/2/2019
Gap Inc.
 
Date
By: Julie Gruber, Executive Vice President
 
 












